DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.
 Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on April 26, 2022 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Response to Amendment and Rebuttal Argument
4.	The amendments to the claims and rebuttal arguments filed on April 26, 2022 have been fully considered.  The amendments and arguments are not sufficient to overcome the 35 USC 112 rejection.  Below are responses to Applicant’s remarks.
	The claims were previously rejected because the specification, while being enabling for non-prophylactic treatment of insomnia, does not reasonably provide enablement for the prophylactic or non-prophylactic treatment of any other disease within the scope of the claims.  Applicant’s arguments and evidence were sufficient to show enablement for the treatment, not prophylaxis, of substance abuse, anxiety disorders, panic disorders and addiction.  
	Applicants argue that studies have shown the OX-1 receptor is involved in mood and anxiety disorders.  Regarding mood disorders, Applicants reference Abbas which states “The orexin system has close anatomical and functional relationships with systems that regulate the autonomic nervous system, emotion, mood, the reward system, and sleep/wakefulness states.”  Applicants state “Abbas concludes that the OX-1 receptor is involved in regulation of anxiety as well as mood.”  This evidence shows the involvement of the OX-1 receptor in the pathophysiology of mood disorders.  However, neither the state of the art nor specification has shown that inhibition of OX-1 results in the treatment of mood disorders.  
	Applicants argue that the OX-1 receptor has been shown to treat eating disorders.  Applicants reference Piccoli et al. which state “These results indicate, for the first time, a major role of OX1R mechanisms in BE.”  This evidence, similar to that above, show the involvement of the OX1R receptor in the pathophysiology of eating disorders.  However, the reference does not show that inhibition of OX1R results in the treatment of the disorder.
	Applicants have not provided arguments or evidence for the treatment of gambling disorders.
	For the reasons stated above, the 35 USC 112 rejection is maintained.  The claims are enabled for the treatment (non-prophylactice) of substance abuse, anxiety disorders, panic disorder and addiction.  The claims are not enabled for the treatment of mood disorders, gambling disorders, or eating disorders.  Claims 30-48 and 51 remain rejected.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626